Citation Nr: 1618259	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the May 2011 rating decision, the RO denied service connection for a right inguinal hernia and a left inguinal hernia.

In the July 2011 rating decision, the RO denied service connection for a right inguinal hernia and also granted service connection for a left inguinal hernia at an initial noncompensable evaluation, effective January 26, 2011.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).


FINDING OF FACT

The preponderance of the evidence is against a finding that a right inguinal hernia disability is related to service. 


CONCLUSION OF LAW

A right inguinal hernia disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a February 2011 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the report of a June 2011 VA examination.  The June 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2011 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Factual Background and Analysis

The service treatment records demonstrate that a July 1971 separation examination revealed a status post left hydrocelectomy and herniorrhaphy and the Veteran had a slightly lax right inguinal ring.

November 2006 and November 2007 private treatment notes indicated that there was no evidence of a hernia.

A December 2009 private treatment note indicated that there was no evidence of a hernia.

A February 2010 private treatment note indicated that there was no evidence of a femoral or an inguinal hernia.

An October 2010 private treatment note reported that there were small bilateral inguinal hernias.

A January 2011 private treatment note indicated that the Veteran had an asymptomatic hernia.

The Veteran underwent a VA examination in June 2011.  The diagnosis was a small right and left inguinal hernia.  The examiner noted that the Veteran's service treatment records were incomplete but that his separation examination on July 1971 noted that he had a slightly lax inguinal ring and that a right inguinal or femoral hernia was not diagnosed at the time of his separation examination.  

The Veteran reported that he has had chronic right inguinal discomfort with pain since he served in the military.  The Veteran related that his symptoms increase with heavy lifting and strenuous activity.  He also reported that he has noticed a bulge in the right inguinal area approximately twice yearly, typically produced with heavy lifting.  He reported that the right inguinal symptoms are no different today than they were while in the military.  

The examiner also noted that annual examinations by the Veteran's primary care physician in November 2006, November 2007, November 2008, and December 2009 documented "no evidence of hernia."  Upon physical examination, there was a 7.5 centimeter left herniorrhaphy scar that was barely visible, but there were no findings of a right or left femoral or inguinal hernia.

The examiner concluded that it was less likely than not that the Veteran's small right inguinal hernia was caused by or a result of his presumed in-service slightly lax right inguinal ring.  The examiner noted that a right inguinal or femoral hernia was not diagnosed at the time of the Veteran's separation from service.  The examiner also reasoned by several office visits from 2006 to 2010 state that there was no evidence of a hernia.  Therefore, the examiner concluded that the small right inguinal hernia was less likely as not caused by or a result of the findings noted on his separation examination.  

On the same examination, the examiner indicated that it was at least as likely as not that the Veteran's left inguinal hernia was caused by or a result of his presumed in-service left hernia status herniorrhaphy, stable.  The examiner noted that hernia recurrence was not unusual after original hernia repairs.  As a result of this finding, the July 2011 rating decision granted service connection for a left inguinal hernia.

An August 2011 private treatment record noted that the Veteran had bilateral hernias that date back to his years in the service.  A remote history of a left inguinal herniorrhaphy was noted.  The Veteran reported that he had been intermittently symptomatic with a right inguinal hernia over the year.  He underwent a CT scan of the abdomen and pelvis in October 2010 and was found to have incidental small bilateral inguinal hernias.  The assessment was bilateral inguinal hernias, right greater than left.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the most probative evidence of record is against a finding of service connection for a right inguinal hernia disability.

The Board initially notes that the Veteran has been diagnosed with a right inguinal hernia.  Accordingly, as there is a current right inguinal hernia disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Turning to in-service injury, the Board notes that the Veteran's service treatment records demonstrate that the Veteran's July 1971 separation examination revealed a status post left hydrocelectomy and herniorrhaphy and that the Veteran had a slightly lax inguinal ring.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic right hernia disabilities, as the June 2011 VA examiner noted that a right inguinal or femoral hernia was not diagnosed at the time of his separation examination.  Thus, there is no showing of a right inguinal hernia during service.

Further, the Board finds that the weight of the evidence is against a finding that the Veteran's current right inguinal hernia disability is etiologically related to the Veteran's military service.  

The June 2011 VA examiner determined that it was less likely than not that the Veteran's small right inguinal hernia was caused by or a result of his presumed in-service slightly lax right inguinal ring.  The Board affords the June 2011 VA examiner's nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  Notably, the June 2011 VA examiner indicated that annual examinations by the Veteran's primary care physician in November 2006, November 2007, November 2008, and December 2009 documented "no evidence of hernia" and therefore, the small right inguinal hernia was less likely as not caused by or a result of the findings noted on his separation examination.  

To the extent that the August 2011 private treatment record suggests a relationship between the Veteran's service and his current right inguinal hernia, the Board finds that it is based on the Veteran's reported medical history, which has been shown to be inconsistent with the more probative objective evidence of record, to include his separation examination showing no right inguinal hernia and his post-service records.  Although the Veteran is competent to report that he experienced a bulge or discomfort in his right inguinal area, the Board concludes that the lack of objective findings on evaluation in 2006, 2007, 2008, and 2009 weighs against his reports that such was a hernia.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, the Board finds the August 2011 record little probative value as it is based on an inaccurate factual premise.  

The Board notes the Veteran's contentions regarding the etiology of his claimed right inguinal hernia disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also notes that he was a medical specialist in service and had corpsman training.  

In the instant case, however, the Board finds that the opinion of the June 2011 VA examiner is more probative than the Veteran's opinion.  The June 2011 VA examiner, a physician, has more medical training than the Veteran has, as medical school is more intensive than corpsman training.  Moreover, the June 2011 VA examiner's opinion is supported by the other evidence of record, to include the lack of in-service findings of a right inguinal hernia.  Thus, the Veteran's assertions that there is a relationship between his claimed right inguinal hernia and his service are not sufficient in this instance and are outweighed by other more probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the competent evidence of record, while showing a currently right inguinal hernia disability, does not demonstrate that the Veteran's current right inguinal hernia disability is related to active military service as the most probative opinion is against a finding of a relationship between a claimed right inguinal hernia disability and service.  As a result, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for a right inguinal hernia is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


